DETAILED ACTION
RE: Blankenstein et al.
1.	Applicant’s preliminary amendments filed on 4/14/2022 and 4/18/2022 are acknowledged and entered.
2.	The corrected Application Data Sheet filed on 4/14/2022 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/8/2019 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative David Saliwanchik on April 26, 2022.
The application has been amended as follows: 


Amendments to the Claims

1-19 (cancelled)

20 (Currently amended).  A nucleic acid encoding a T cell receptor (TCR), or a derivative or a fragment thereof that binds to MAGE-A1 antigen, wherein the TCR or derivative or fragment thereof comprises (i) an alpha chain comprising complementarity-determining regions (CDRs) having the amino acid sequences of SEQ ID NO: 40, 41, and 1; and (ii) a beta chain comprising CDRs having the amino acid sequences of SEQ ID NO: 46, 47, and 4.

21 (Currently amended).  A nucleic acid encoding a TCR, or a derivative or a fragment thereof that binds to MAGE-A1 antigen, wherein the TCR or derivative or fragment thereof comprises (i) an alpha chain comprising CDRs having the amino acid sequences of SEQ ID NO: 42, 43, and 2; and (ii) a beta chain comprising CDRs having the amino acid sequences of SEQ ID NO: 48, 49, and 5.

22 (Currently amended).  A nucleic acid encoding a TCR, or a derivative or a fragment thereof that binds to MAGE-A1 antigen, wherein the TCR or derivative or fragment thereof comprises (i) an alpha chain comprising CDRs having the amino acid sequences of SEQ ID NO: 44, 45, and 3; and (ii) a beta chain comprising CDRs having the amino acid sequences of SEQ ID NO: 50, 51, and 6.

23 (cancelled). 

24 (Currently amended).  The nucleic acid of claim 20, wherein the TCR or derivative or fragment thereof is in the form of an alpha-beta heterodimer.

25 (Currently amended).  The nucleic acid of claim 20, wherein the TCR or derivative or fragment thereof is in a single chain format comprising the alpha chain and the beta chain.

26 (Currently amended).  The nucleic acid of claim 25, wherein the TCR or derivative or fragment thereof is fused to a human cytokine.

27 (Previously presented).  The nucleic acid of claim 26, wherein the human cytokine is IL-2, IL-7, or IL-15.

28 (cancelled).  

29 (Currently amended).  The nucleic acid of claim 21, wherein the TCR or derivative or fragment thereof is in the form of an alpha-beta heterodimer.

30 (Currently amended).  The nucleic acid of claim 21, wherein the TCR or derivative or fragment thereof is in a single chain format comprising the alpha chain and the beta chain.

31 (Currently amended).  The nucleic acid of claim 30, wherein the TCR or derivative or fragment thereof is fused to a human cytokine.

32 (Previously presented).  The nucleic acid of claim 31, wherein the human cytokine is IL-2, IL-7, or IL-15.

33 (cancelled).  

34 (Currently amended).  The nucleic acid of claim 22 wherein the TCR or derivative or fragment thereof is in the form of an alpha-beta heterodimer.

35 (Currently amended).  The nucleic acid of claim 22, wherein the TCR or derivative or fragment thereof is in a single chain format comprising the alpha chain and the beta chain.

36 (Currently amended).  The nucleic acid of claim 35, wherein the TCR or derivative or fragment thereof is fused to a human cytokine.

37 (Previously presented).  The nucleic acid of claim 36, wherein the human cytokine is IL-2, IL-7, or IL-15. 

38 (new).	The nucleic acid of claim 20 that encodes a fragment of the TCR.

39 (new). 	The nucleic acid of claim 21 that encodes a fragment of the TCR.

40 (new).	The nucleic acid of claim 22 that encodes a fragment of the TCR.


REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
Following a diligent search it was determined that the prior art neither teaches
nor suggests a nucleic acid encoding a TCR, or a derivative or a fragment thereof that binds to MAGE-A1 antigen, wherein the TCR or derivative or fragment thereof comprises (i) an alpha chain comprising CDRs having the recited amino acid sequences; and (ii) a beta chain comprising CDRs having the recited amino acid sequences.
	There is no double patenting with US 10,377,808 as the instant application is a DIV of US 10,377,808 (see corrected Application Data Sheet filed on 4/14/2022) and a restriction was made in the US 10,377,808 between the invention claimed in US 10,377,808 and instant claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643